DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on January 14, 2022 is acknowledged.  Examiner notes that Invention I was elected without traverse, and Species A was elected without specifying whether the election was being made with or without traverse. Since Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election of Species A has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner further notes that the election response filed January 14, 2022 was incomplete.  In a telephone call on January 25, 2022, Applicant’s representative (Mark Montague) indicated that Species F and Species K were further elected, and these elections are likewise considered to be made without traverse.  No further withdrawn claims were identified by Applicant in the telephone call.
Claims 6, 7 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. An action on the merits is to follow regarding claims 1-5, 8-11 and 23.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein are provided between layers of material of the first and second shoulder areas” (claim 9), “one or more recesses” and “one or more projections” (claims 10 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal term “comprising” and because it contains 222 words (i.e. not within the 50-150 length requirement).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  Applicant recites “said one of recesses and projections”, which would be clearer if recited as “said one or more recesses and said one or more projections”, as best as can be understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant recites “wherein the third fastening portions have a different configuration from the first fastening portions”.  It is unclear what is meant by this limitation because the first fastening portions have not been recited, up to this point in the claims, to have any sort of distinguishable “configuration” that can be compared to a supposed configuration of the third fastening portions.  Correction is required.  For purposes of examination, the claim language will be interpreted as best as can be understood when applying any prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8 and 23 (claim 4 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (hereinafter “Henry”) (US 2017/0196277) in view of Writt (US 2011/0307991).
Regarding independent claim 1, Henry discloses a reversible garment (apparel #400; see Fig. 25; the apparel item #400 is an upper body garment that is at least capable of being turned inside-out to render the garment “reversible”, inasmuch as has been defined in the claim) for covering at least a portion of a wearer's upper body (see Fig. 25, which depicts a long-sleeved upper body garment, which is capable of covering at least a portion of a wearer’s upper body), comprising: at least one front portion (foreground portion in Fig. 25 is at least one front portion) for at least partially covering a front portion of a wearer's torso (as noted above; Fig. 25); at least one back portion (background portion in Fig. 25, which can be seen through the neck opening, is at least one back portion) for at least partially covering a back portion of the wearer's torso (as noted above; Fig. 25), wherein first and second shoulder areas are formed between the at least one front portion and the at least one back portion (shoulder areas exist between the front and back portions, generally where elements #411 are illustrated in Fig. 25; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); first and second shoulder pads (see shoulder elements #411 in Fig. 25; Para. 0080 further recites that shoulder area padding are contemplated) for providing shaping to the wearer's shoulders (since the shoulder padding elements #411 are three-dimensional solid structures, they have at both of the aforementioned first and second surfaces in both the first and second configurations, as described in Para. 0089), and releasably attach to the first surface of the respective first and second shoulder areas when the reversible garment is worn in the second configuration (the attachment elements #411 (i.e. shoulder pads) are releasably attachable to both of the aforementioned first and second surfaces in both the first and second configurations, as described in Para. 0089).  Henry is silent to the front and back portions being distinct “panels” as required by the claim.
Writt teaches an upper body garment that is defined by a front panel #6 and a back panel #7 sewn together at lateral side seams #8 and a top seam #9 (Para. 0019 of Writt).
Henry and Writt teach analogous inventions in the field of upper body garments with front and back portions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the garment #400 of Henry from distinct front and back panels, as taught by Writt (and as is well known in the art) for a variety of reasons, including (but not limited to) allowing the front and back sides of the garment to be customized in design and/or fabric, which would be more difficult if the front and back panels are formed with a single piece of cloth, such as with a circular knitting operation, whereas front and back distinct panels can be cut from different fabric types/designs and sewn together as desired.  As a result of the modification, the front and back portions of the Henry garment would be at least one front panel and at least one back panel, as required by the claim.
portions provided on the second surface of each of the first and second shoulder areas (see the last two sentences of Para. 0089 of Henry; “(a) an inwardly-facing surface of outer layer 407 includes a part of the fastening system, (b) an outwardly-facing surface of inner layer 408 includes a part of the fastening system, and (c) both surfaces of each attachment element 411 include a part of the fastening system.  Accordingly, when one of attachment elements 411 is located between layers 407 and 408, as depicted in FIG. 27, parts of the fastening system associated with facing surfaces of layers 407 and 408 each join with parts of the fastening system located on opposite sides of the attachment element 411”; i.e. the part of the fastening system on the outwardly-facing surface of inner layer #408 is “one or more first fastening portions provided on the second surface of each of the first and second shoulder areas”); one or more second fastening portions provided on each of the first and second shoulder pads (“both surfaces of each attachment element” #411 (i.e. shoulder pads) includes a part of the fastening system, as noted above, wherein these are the “second” fastening portions provided on the first and second shoulder pads) and configured to couple with the one or more first fastening portions to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (as explained above, the shoulder pads’ fastening part is configured to fasten to the first fastening portions); and one or more third fastening portions provided on the first surface of each of the first and second shoulder areas (the fastening parts on the inwardly-facing surface of outer layer #407 are the third fastening portions).

Regarding claim 4, the modified garment of Henry (i.e. Henry in view of Writt, as explained with respect to claims 1 and 2 above) is disclosed such that the third fastening portions have a different configuration from the first fastening portions (the configurations are “different” in the sense that they are located on different base surfaces of different layers) and the reversible garment further comprises one or more fourth fastening portions provided on each of the first and second shoulder pads and configured to couple with one or more third fastening portions (the other surface of the element #411 (i.e. shoulder pads) than the surface that has the second fastening portion includes the fourth fastening portion, as explained above) to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (as noted above).
Regarding claim 5, the modified garment of Henry (i.e. Henry in view of Writt, as explained with respect to claims 1 and 2 above) is disclosed such that the one or more decorative fastening portions (any appearance of these fastening portions can be interpreted as being “decorative” absent further distinguishing limitations regarding what constitutes the adjective decorative, such as the color, surface topology or shape of these fastening portions).
Regarding claim 8, the modified garment of Henry (i.e. Henry in view of Writt, as explained with respect to independent claim 1 above) is disclosed such that each of the first and second shoulder areas includes one or more first fastening portions; and each of the first and second shoulder pads include one or more second fastening portions configured to magnetically couple with the one or more first fastening portions to releasably attach the first and second shoulder pads to the respective first and second shoulder areas (Henry discloses that magnetic fastening systems can be used to attach the elements #411 (i.e. shoulder pads) to the surfaces of the inner and outer layers (Para. 0089 of Henry), wherein a magnetic system would necessarily involve a first fastening portion in the shoulder area and a mating second magnetic fastening portion on the pads #411 configured to magnetically couple to the first fastening magnetic portion).

Regarding independent claim 23, the modified garment of Henry (i.e. Henry in view of Writt) is disclosed to teach a reversible garment for covering at least a portion of a wearer's upper body, comprising: at least one front panel for at least partially covering a front portion of a wearer's torso; at least one back panel for at least partially covering a back portion of the wearer's torso, wherein first and second shoulder areas are formed and wherein the first and second shoulder areas are configured to releasably couple first and second shoulder pads to the second surface of the respective first and second shoulder areas in the first configuration and releasably couple first and second shoulder pads to the first surface of the respective first and second shoulder areas in the second configuration (see the 35 U.S.C. 103 rejection of independent claim 1 above, which addresses all of claim 23’s limitations; Examiner notes that the only difference between claims 1 and 23 is that claim 23 does not actually require the presence of the shoulder pads, only the functionality of the shoulder areas of the garment to be capable of releasably coupling hypothetical first and second shoulder pads, and therefore since Henry in view of Writt meets all of the limitations of claim 1, as explained above, then Henry in view of Writt is deemed to also meet all of the limitations of claim 23).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Writt as applied to claims 1 and 8 above, and further in view of Horton (US 2014/0130231).
Regarding claim 9, the modified garment of Henry (i.e. Henry in view of Writt, as explained with respect to claims 1 and 8 above) is disclosed to teach all the limitations of claims 1 and 8 above, but is silent so to whether the one or more first fastening portions are provided between layers of material of the first and second shoulder areas.

Modified Henry and Horton teach analogous inventions in the field of garments with magnets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the magnets of the magnetic fastener of Henry to be located between layers of material, as taught by Horton, in order to both conceal the magnets from view as well as securely hold the magnets in place to prevent them from undesirably delaminating from the garment.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Writt and Horton as applied to claims 1, 8 and 9 above, and further in view of Taetzsch (US 2015/0366297).
Regarding claim 10, the modified garment of Henry (i.e. Henry in view of Writt and Horton) is disclosed to teach all the limitations of claims 1, 8 and 9, as set forth above.  Modified Henry is silent to one of the first and second fastening portions including one or more recesses formed therein and the other one of the first and second fastening portions including one or more projections formed therein, said one or more projections being configured to fit into said one or more recesses and to aid in positioning the first and second shoulder pads relative to the respective first and second shoulder areas.
Taetzsch teaches a garment that includes a magnetic fastening mechanism, wherein one part of the magnetic pairing includes a first magnet with a protrusion (i.e. 
Modified Henry and Taetzsch teach analogous inventions in the field of garments with magnets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed an indentation in one of the magnetic components and to have formed an associated protrusion on the mating magnetic component in order to promote a stronger attraction between the two magnets (as taught by Taetzsch), and therefore a stronger securement between the shoulder pads and their desired locations in the shoulder area in Henry’s garment.
Regarding claim 11, the modified garment of Henry (i.e. Henry in view of Writt, Horton and Taetzsch as applied to claim 10 above) is disclosed such that each first fastening portion includes a first fastening surface and an opposing second fastening surface (there are two surfaces in each shoulder area; the first surface being on inner layer #408 and the other surface being on outer layer #407, wherein these two surfaces face one another opposingly), and wherein said one of recesses and projections are provided on the first and second fastening surfaces of the first fastening portion (as noted above, the magnetic fastening system has been modified to include the protrusion/projection and indentation/recess configuration taught by Taetzsch, wherein both surfaces of the shoulder pad #411 would be designed to mate with respective first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0291176 is directed to a reversible garment with shoulder pads that can be affixed via magnets; US 2017/0119072 is directed to a reversible upper body garment with affixable elements thereto; US 2006/0260020 is directed to a garment that utilizes magnets between material layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732